TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00323-CV



                                    In re Calvin Goolsbee




                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              Relator has filed an original proceeding seeking to “impeach a prior decree” entered

in a 1995 suit to determine paternity. We interpret relator’s petition as a petition for writ of

mandamus. The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).



                                               _______________________________________

                                               Scott K. Field, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Filed: June 24, 2015